MEMORANDUM **
Petitioners’ motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion when it denied petitioners’ most recent motion to reconsider as numerically barred. See 8 U.S.C. § 1229a(c)(6)(A); 8 C.F.R. § 1003.2(b)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (holding that Agency decisions to deny motions to reconsider are reviewed for abuse of discretion). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.